FILED
                             NOT FOR PUBLICATION                           MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOY WINIFRED PANCHUM,                            No. 12-73484

               Petitioner,                       Agency No. A036-706-467

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Joy Winifred Panchum, a native and citizen of Guyana, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing an immigration

judge’s denial of her motion to reopen deportation proceedings conducted in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Avagyan v. Holder, 646 F.3d 672, 674

(9th Cir. 2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Panchum’s motion to reopen

as untimely where it was filed sixteen years after her deportation order became

final, see 8 C.F.R. § 1003.23(b)(4)(iii)(1) (an alien has 180 days to file a motion to

reopen to rescind the in absentia order if the alien can show that she failed to

appear for the hearing due to exceptional circumstances), and Panchum failed to

show the due diligence necessary for equitable tolling of the filing deadline, see

Avagyan, 646 F.3d at 679 (equitable tolling of the filing deadline is available

where petitioner establishes that she was prevented from filing because of

deception, fraud or error, and acted with due diligence in discovering such

circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                       12-73484